

117 S2696 IS: Vaccine Passport and Voter ID Harmonization Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2696IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Cramer introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require States and local jurisdictions that institute vaccine passports to require voter identification in Federal elections.1.Short titleThis Act may be cited as the Vaccine Passport and Voter ID Harmonization Act.2.Voter identification requirement for States and local jurisdictions that institute vaccine passports(a)RequirementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating section 304 and section 305 as section 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Voter identification requirement for States and local jurisdictions that institute vaccine passports(a)In generalA State or jurisdiction that institutes a requirement for vaccine passports or other such documentation with respect to a COVID–19 vaccine shall, in any election for Federal office held during any period in which such requirement is in effect, require voter identification.(b)Effective dateEach State and jurisdiction shall be required to comply with the requirements of this section with respect to elections for Federal office held on or after January 1, 2022..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentsThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Voter identification requirement for States and local jurisdictions that institute vaccine passports..